Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 04, 2016

The Court of Appeals hereby passes the following order:

A16A0417. CLARENCE L. STRICKLAND v. THE STATE.

      A jury found Clarence Strickland guilty of aggravated sodomy against his
daughter, and we affirmed his conviction on appeal. See Strickland v. State, 311 Ga.
App. 400 (715 SE2d 798) (2011). Strickland subsequently filed an extraordinary
motion for new trial, which the trial court denied on September 10, 2015. Strickland
seeks to appeal this ruling. The State has filed a motion to dismiss the appeal.
      An order denying an extraordinary motion for new trial must be appealed by
application for discretionary appeal. OCGA § 5-6-35 (a) (7); Balkcom v. State, 227
Ga. App. 327, 329 (489 SE2d 129) (1997). Thus, we are unable to consider this direct
appeal. Moreover, Strickland filed an application for discretionary review of the trial
court’s order, which was denied. See Case Number A16D0084, denied Nov. 3, 2015.
Thus, the doctrine of res judicata also bars this direct appeal. See Norris v. Norris,
281 Ga. 566 (2) (642 SE2d 34) (2007).
      For these reasons, we lack jurisdiction over this appeal. Accordingly, the
State’s motion to dismiss is hereby GRANTED and this appeal is DISMISSED.
                                        Court of Appeals of the State of Georgia
                                                                             02/04/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.